Citation Nr: 1243219	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  10-04 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel








INTRODUCTION

The Veteran served on active duty from November 1952 to September 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that the issue of entitlement to service connection for cause of the Veteran's death was denied in a separate rating decision dated January 5, 2008.  The appellant did not appeal that decision, and as such this issue is not in appellate status at this time.

Finally, the Board notes that the appellant issued a statement in June 2012 in which she noted that she was unable to appear before the Board due to financial concerns, and that she would like a representative to assist with her claim.  To that end, the Board sent the appellant a letter in September 2012, informing her that she had the right to representation through a Veterans Service Organization (VSO), and that she had the right to appear before the Board.  Her claim was left open for 30 days.  As no response was received, the Board will presume that the appellant did not want a Board hearing, and that she has chosen to remain unrepresented in her appeal.


FINDINGS OF FACT

1. The certificate of death indicates that the Veteran died in October 2007 due to ischemic cardiomyopathy. 

2. At the time of the Veteran's death, service connection had been established for posttraumatic encephalopathy, rated as 50 percent; a skull defect, rated as 50 percent; a scar of the left forearm, the neck, and bilateral hearing loss, each non-compensably rated.  A total rating based upon individual unemployability (TDIU) was granted effective from March 30, 1998. 

3. The Veteran was not entitled to receive a 100 percent disability rating prior to March 30, 1998. 


CONCLUSION OF LAW

The criteria for DIC benefits under 38 U.S.C.A. § 1318 have not been met. 
38 U.S.C.A. § 1318 (West 2002 & Supp. 2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the issues of entitlement to DIC benefits, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

The appellant was notified in an November 2007 of what was necessary to support a DIC claim.  She was also notified of the tenets of §1318.  Further, the letter met the second and third principles under Hupp, as listed above.  However, the Board acknowledges that the notice letter did not comply with the first principle of Hupp, namely, a statement of the Veteran's several service-connected disabilities at the time of his death.  This is ultimately not prejudicial to the Appellant, because her former representative demonstrated actual knowledge of the several conditions for which the Veteran was service connected at the time of his death, as well as familiarity and general understanding of substantiating this DIC claim based on those previously service-connected conditions.  As such, there is no need for further notification to satisfy the principles of Hupp. Further, the appellant has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet.App. 128 (2008).  None is found by the Board. 

In Dela Cruz v. Principi, 15 Vet. App. 143 (2001), the Court held that the enactment of the VCAA does not affect matters on appeal when the question is one limited to statutory interpretation (purely legal questions).  See also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (no duty to notify a claimant where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit and no duty to assist a claimant where there is no reasonable possibility that such aid could substantiate the claim because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit). 

As will be discussed below, the appellant's claim for DIC benefits under the provisions of 38 U.S.C.A. § 1318 is being denied because of the lack of legal merit.  Therefore, VA had no duty to notify or assist the appellant in conjunction with the claim.  

II. DIC under 38 U.S.C.A. § 1318

VA will pay DIC benefits pursuant to 38 U.S.C.A. § 1318 if the Veteran's death was not the result of willful misconduct and, at the time of death, any one of the three following circumstances existed: 1) the Veteran was receiving or entitled to receive compensation for service-connected disability that was rated by VA as 100 percent disabling for at least 10 years immediately preceding death; 2) the Veteran had been rated 100 percent disabled since release from active duty and for at least five years immediately preceding death; or 3) the Veteran was rated as 100 percent disabled for a continuous period of not less than one year immediately preceding death and was a former prisoner of war who died after September 30, 1999.  38 U.S.C.A. §§1318, 5312; 38 C.F.R. § 3.22. 

The phrase "entitled to receive" means that, at the time of death, the Veteran had a service-connected disability rated by VA as totally disabling, but was not actually receiving compensation because: (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation to offset an indebtedness of the Veteran; (3) the Veteran had not received total disability compensation solely because of clear and unmistakable error in a VA decision; (4) the Veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C.A. § 1174(h)(2); (6) VA was withholding payments because the Veteran's whereabouts were unknown, but the Veteran was otherwise entitled to receive continued payments based on a total service-connected disability rating; or (7) VA was withholding payments under 38 U.S.C.A. § 5308 but determines that benefits were payable under 38 U.S.C.A. § 5309.  38 C.F.R. § 3.22(b). 

The appellant in this case is not entitled to DIC benefits under 38 U.S.C.A. § 1318  because the Veteran did not meet any of the criteria in the applicable statute and regulation at the time of his death.  He was not in receipt of a total rating for at least 10 years immediately preceding his death.  Rather, the Veteran was in receipt of a total rating for approximately 9 years and 7 months prior to his death in October 2007.  The Veteran was not in receipt of a total rating for more than five years from the time of discharge from active duty, which was in September 1954.  The appellant is, therefore, not eligible for DIC benefits under 38 U.S.C.A. § 1318(b)(2).  In addition, there is no evidence or contention that the Veteran was a prisoner of war.  DIC benefits are, therefore, not available to the appellant under 38 U.S.C.A. § 1318(b)(3). 

The applicable statute and regulation are clear in requiring that a total rating be in effect for ten years prior to death.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (holding that payment of government benefits must be authorized by statute).

There is no evidence or argument that the Veteran was entitled to receive compensation for service-connected disabilities rated totally disabling but was not in receipt of due to one of the reasons listed in 38 C.F.R. § 3.22(b).  By a rating action dated in July 1998, the Veteran was granted a TDIU, effective from March 30, 1998.  Notice of that decision was sent to the Veteran that same month. He did not appeal the effective date of that decision and therefore, it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2012).  Moreover, the appellant has not alleged clear or unmistakable error (CUE) in this decision.  

The Board need not review whether there is any other disorder of record that could have been service-connected and then assigned a total rating for the appropriate period of time, nor must it review whether a rating in effect prior to death could or should have been higher so as to warrant the award of DIC benefits under 38 U.S.C.A. § 1318, also known as "hypothetical entitlement."   Rodriguez v. Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008); Tarver v. Shinseki, 557 F.3d 1371 (Fed. Cir. 2009); see also 38 C.F.R. § 3.22 (2012).  The January 21, 2000, finalization of VA's modification of 38 C.F.R. § 3.22 prevented any consideration of such claims, including any claims pending on that date.  See Tarver.  Therefore, consideration of hypothetical entitlement to DIC benefits under 38 U.S.C.A. § 1318  is legally precluded in this case.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

To the extent that the appellant's former representative argued that her claim had not been considered under the provisions of 38 U.S.C.A. § 1311 (see notice of disagreement, August 2009), the Board notes that DIC is payable to a Veteran's surviving spouse when the Veteran dies from a service-connected disability.  38 U.S.C.A. §§ 1310, 1311 (West 2002 & Supp. 2012); 38 C.F.R. § 3.5(a) (2012).  In this case, however, the veteran was not service connected for ischemic cardiomyopathy, or any cardiovascular disorder.  Under the provisions of 38 U.S.C.A. § 1311(a)(2), DIC may also be established when a service-connected disability is rated totally disabling for a period of eight years prior to death.  While the representative argued that posttraumatic stress disorder was rated as totally disabling for this period of time, the Board points out that the Veteran was not service connected for this disorder, and his highest rating for any single disability at the time of his death was 50 percent disabling.  As such, DIC benefits are not warranted pursuant to 38 U.S.C.A. § 1311.

To the extent that the appellant raises an argument couched in equity, in that only five months prohibit the award of DIC in this case, the Board is sympathetic to the appellant.  However, it is nonetheless bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board has decided this case based on its application of this law to the pertinent facts.  See Owings v. Brown, 8 Vet. App. 17 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171 (1992) [noting that the Court must interpret the law as it exists, and cannot extend benefits out of sympathy for a particular claimant].

The Board has considered the benefit of the doubt rule for this claim, but, as the preponderance of the evidence is against the claim for DIC benefits under 38 U.S.C.A. § 1318, the evidence is not in equipoise, and there is no basis to apply it. See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  For the reasons stated above, there is no basis under the applicable statute and regulation for entitlement to DIC benefits under 38 U.S.C.A. §1318.  The appellant's claim must therefore be denied as a matter of law.  See Sabonis.


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


